Title: From James Madison to Samuel Wyllys Pomeroy, [ca. 29] February 1820
From: Madison, James
To: Pomeroy, Samuel Wyllys


                
                    Sir
                    Montpellier (Virga.) [ca. 29] Feby. 1820
                
                Your favor of the 7th. with the Agricultural pamphlet came duly to hand, and I offer my thanks for them.
                The letter on Dairy Farms gives some interesting views of the subject. What relates to the use of the spayed Heifer in place of the Ox, is new to me. If their qualities for draught be such as seems to be attested, they furnish new arguments for making less use of that expensive animal the Horse. That their carcase will be improved for beef comports with analogy.
                The case of the Ox-teems [sic] as used in the Revolutionary war is in point, as to the aptitude of the Ox for long trips and warm climates; and being of domestic experience & authority, may be expected to combat prejudices

with more effect than evidence drawn from distant times or countries. It well merits therefore the attention you allot to it.
                I have not yet read the other papers in the publication; but from the subjects of them, & the reputation of the Society, under whose auspices they appear, I regard them as promising me both pleasure & instruction. I tender you, Sir, my friendly respects
                
                    James Madison
                
            